Citation Nr: 0015726	
Decision Date: 06/14/00    Archive Date: 06/22/00

DOCKET NO.  98-19 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from November 1976 to April 
1977.

This case was previously before the Board of Veterans' 
Appeals (Board) in August 1999, at which time it was remanded 
for further development.  Following that development, the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, confirmed and continued its denial of 
entitlement to service connection for PTSD.  Thereafter, the 
case was returned to the Board for further appellate action.


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The diagnosis of PTSD is not supported by a verified 
stressor.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1131, 5107(a) (West 1991); 38 C.F.R. 
§§ 3.303(a), 3.304(f) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks entitlement to service connection for PTSD.  
Service connection connotes many factors, but basically, it 
means that the facts, shown by the evidence, establish that a 
particular disease or injury resulting in disability was 
incurred coincident with service in the Armed Forces, or, if 
preexisting such service, was aggravated therein.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  In particular, 
service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), credible supporting evidence that the claimed 
inservice stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed inservice stressor.  38 C.F.R. § 3.304(f); See Cohen 
v. Brown, 10 Vet. App. 128 (1997).  

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and thus well grounded within the meaning 
of 38 U.S.C.A. § 5107(a).  

The veteran maintains that his PTSD is the result of a 
physical assault in service by several fellow soldiers.  
During his video conference hearing before the undersigned 
Board member in May 1999, he testified that the assault had 
occurred very early in the morning in a barracks latrine and 
that he had sustained a black left eye and injuries to his 
ribs and low back.  He acknowledged that due to fear and 
shame, he had not reported the incident to anyone.  However, 
he noted that shortly after the incident, he was hospitalized 
for psychiatric problems and that those problems ultimately 
led to a medical discharge from service.

Although the veteran has a clear diagnosis of PTSD (See, 
e.g., report from HCA River Park Hospital, Huntington, West 
Virginia reflecting hospitalization in February 1995 and 
reports from the VA Medical Center, Chillicothe, Ohio, 
reflecting hospitalizations in March, August and September 
1998), there is no evidence in his service medical records of 
the claimed stressor.  They do show that starting in December 
1976, he underwent psychiatric treatment due to auditory and 
visual hallucinations and to sleep disturbance.  During 
hospitalization in January 1977, it was noted that his 
symptoms were related to family problems, primarily involving 
his grandmother who had died the previous year.  He admitted 
that he frequently arose early in the morning and closeted 
himself in the barracks latrine, so that he could talk to 
her.  It reportedly appeared that similar behavior had been 
going on for some time and that it had predated his entry 
into service.  It was also noted that he had not gotten along 
well with his fellow trainees and that he felt picked on.  He 
stated that people accused him of being places he had never 
been and that they had beaten him up. The diagnosis was 
schizophrenia, schizoaffective-type.  

Despite the veteran's testimony that during the assault, he 
had sustained injuries to his left eye, ribs, and back 
injuries, there is no evidence in any of his treatment 
records in service of any such injuries.  He did complain of 
low back pain approximately two weeks after his entry on 
active duty; however, that was reportedly related to a motor 
vehicle accident. 

Medical and physical evaluation boards were convened and 
found that the veteran's psychiatric disability, diagnosed 
primarily as schizophrenia, had existed prior to service but 
had not been aggravated therein.  As noted above, he was 
ultimately discharged due to his psychiatric problems.

The veteran did not claim that he had been physically 
assaulted in service until February 1994, during a hearing at 
the RO.  Although he has continued to report such an assault 
since that time (See, e.g., the transcript of the May 1999 VA 
video conference), his testimony, by itself, cannot, as a 
matter of law, establish the presence of a noncombat 
stressor.  See, e.g., Moreau v. Brown, 9 Vet. App. 389, 395 
(1996).  (Note:  Under certain circumstances, combat 
stressors may be verified by such testimony, however, the 
veteran does not claim, and there is no evidence that he ever 
participated in combat.  38 U.S.C.A. § 1154(b) (West 1991); 
38 C.F.R. § 3.304(f)).  

In an effort to corroborate the veteran's stressor, VA issued 
multiple requests for supporting evidence from military and 
non-military sources, both medical and lay.  Numerous medical 
records, dated since 1986, show that the veteran has received 
extensive psychiatric treatment and that he occasionally 
reported the assault in service (see, e.g. VA outpatient 
treatment reports, dated in March and August 1998).  In 
November 1999, a statement was also received from a 
representative of the American Legion, who reported that in 
August 1994, the veteran had informed him of the assault in 
service.  Such history, however, is based on the veteran's 
report, and in effect, is no different than if written by the 
veteran himself.  Accordingly, it cannot be used to verify 
the claimed stressor.  No other supportive evidence has been 
received, and the veteran has not identified any outstanding 
available evidence which could be used to support his claim 
that the claimed stressor actually occurred.  Absent the 
presence of a verified stressor, the Board cannot grant 
entitlement to service connection for PTSD.  


ORDER

Entitlement to service connection for PTSD is denied.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals



 

